                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    DAVID HENRY AND HEATHER
    WILLIAMS,
                                                Case No. 17-cv-11061
                            Plaintiffs,
                                                Paul D. Borman
    v.                                          United States District Judge

    THE CITY OF FLINT, MICHAEL                  David R. Grand
    HENIGE, SEAN COE, AND NIKOLAS               United States Magistrate Judge
    WHITE,

                         Defendants.
    ______________________________/

ORDER AND OPINION GRANTING DEFENDANTS MICHAEL HENIGE,
  SEAN COE, AND NIKOLAS WHITE’S MOTION FOR SUMMARY
                   JUDGMENT (ECF #88)

                            I.    BACKGROUND

         Plaintiffs David Henry and Heather Williams (collectively, “Plaintiffs”) are

residents of the City of Flint, Michigan. On the night of November 23, 2016, Henry

was arrested by Defendant City of Flint Police Officers Sean Coe, Michael Henige,

and Nikolas White (“Officers”) and charged with “Disorderly Conduct and

Disorderly Persons” in violation of Flint Ordinance Section 31-12 and “Resisting

Arrest” pursuant to Section 31-1.1


1
 Although Henry’s citation lists Mich. Comp. Laws § 750.167 as the “Disorderly”
violation, this was essentially a scrivener’s error due to computer field auto-
                                           1
      Plaintiffs filed the instant lawsuit asserting the following federal civil rights

violations:

              Count I:     Violation of Civil Rights under 42 USC §1983 (Fourth
                           Amendment – Unlawful Arrest) Against the Individual
                           Defendants

              Count II:    Violation of Civil Rights under 42 USC §1983 (Fourth
                           Amendment – Excessive Force) Against the Individual
                           Defendants

              Count III:   Violation of Civil Rights under 42 USC §1983 (First
                           Amendment – Retaliatory Arrest) Against the Individual
                           Defendants

              Count IV:    Violation of Civil Rights under 42 USC §1983 (Municipal
                           Liability) Against the City of Flint2

      Before the Court is the Officers’ Motion for Summary Judgment. (ECF #88.)

On December 20, 2018, the Officers filed the instant Motion. On January 25, 2019,

Plaintiffs filed their Response (ECF #104). On January 31, 2019, the Officers filed

their Reply. (ECF #105.) The Court held a hearing on May 3, 2019.




population. (Dep. of Dr. Donald McLellan, Nov. 19, 2018, ECF #99-2.) The Flint
City Attorney amended the charge to the proper ordinance violations, as alleged in
Plaintiff’s’ First Amended Complaint: “Officer Henige charged Mr. Henry with
disorderly conduct (City of Flint Code Ordinances § 31-12) and resisting arrest (City
of Flint Code Ordinances § 31-1).” (1st Am. Compl., ECF #30, ¶51, PgID 406.)
2
  The City of Flint was dismissed from this matter by stipulation of the Parties on
January 15, 2019. (ECF #98.)
                                           2
                                   II.   FACTS

      At or around one a.m. on the night of November 23, 2016, while on patrol,

Officers Coe and Henige stopped to question a woman who provided information

regarding the location of an individual with an outstanding felony warrant. (Dep. of

Michael Henige, Mar. 6, 2018, ECF #88-1, 65:5-70:5, PgID 1612-17.) She stated

that the individual was possibly located at 1706 Colorado Avenue. (Id.) The Officers

then placed her in the rear seat of the patrol car and proceeded to that address in

search of the warrant suspect. (Id.)

      Plaintiffs’ home was located directly next to 1706 Colorado Avenue, at 1714

Colorado Avenue. (Dep. of Sean Coe, Mar. 7, 2018, ECF #88-3, 111:3, PgID1831.)

Upon arrival, Officers Coe and Henige stepped out of their patrol car to investigate

1706 Colorado Avenue using flashlights. Plaintiff Henry, who, at the time was

awake and in his living room with his girlfriend, Plaintiff Heather Williams, noticed

the lights shining into the windows of his home. (Dep. of David Henry, Oct. 10,

2017, ECF #88-8, 61:9-12, PgID 1978.) This prompted Henry to begin recording

with his mobile phone (which he does “everywhere I go”), and Henry and Williams

went outside to investigate. (Id. at 61:17-23, 67:3-11.) Henry had installed multiple

outdoor security cameras and monitor banks that surveil the perimeter of his home.

(Id. at 55:4-24; 59:12-22.) Henry testified that he purposely did not set the front

camera to record when he went outside that night because he was recording with his

                                             3
mobile phone. (Id.) Williams testified that she immediately understood that the lights

had come from the Officers because she saw marked law enforcement vehicles when

she and Henry stepped out on their porch. (Dep. of Heather Williams, Oct. 10, 2017,

ECF #88-15, 40:13-15, 42:3-10, PgID 2449, 2451.) Henry testified that upon going

outside, he asked what was going on, and one of the Officers informed him that they

were the police. (Henry Dep., Oct. 10, 2017, ECF #88-8, 63:23-24, PgID 1980.) At

that point, this “conversation” between Henry and Officers Henige and Coe

commenced:

             Henry: I don’t know why they all flashing up in my yard and stuff…
             Why you all up in the yard and stuff.

             Officer Henige: What’s up?

             Henry: Why you all up in my yard flashing the lights everywhere?

             Officer Henige: This is not your yard. This - Do you own this house?

             Henry: Somebody was just on the side over there.

             Officer Henige: That’s the back yard of that house.

             Henry: Okay, but I just – I – I seen lights on – I seen lights on the side
             of my house.

             Officer Henige: Well, it’s a light.

             Unknown Officer: What’s going on?

             Officer Henige: He told me we were on his property. I said do you own
             that house? No, no he doesn’t.

(Defs.’ Mot., ECF #88-7, Cell Video at 0:19-1:05.)
                                              4
      At this point, the exchange’s tone and volume began to escalate:

            Henry: You ain’t gotta be an asshole. I just asked a question.

            Officer Henige: You asked it like an asshole, man.

            Henry: I ain’t acting like an asshole. I asked what you was doing on the
            side of my house.

            Officer Henige: Is that any of your business right now?

            Henry: Yeah, it is my business.

            Officer Henige: Tell me how?

            Henry: But it is my business.

(Defs.’ Mot., ECF #88-7, Cell Video at 1:05-1:20).

      The debate continues as to whether the Officers’ activity was Henry’s

“business,” and Henry’s volume remained elevated. At this point, Officer Coe made

a comment to Officer Henige, with the apparent intent that Henry hear it, that, “I

think we just got a new project house.”3 (Defs.’ Mot., ECF #88-7, Cell Video at

1:05-1:20). The “project house” comment prompted Henry to “threaten” the Officers

that they would “find out who I am downtown.” (Id.)




3
  “Project house” is a term for a residence where the police believe there may be
some type of problematic “issue.” (White Dep., ECF #88-9, PgID 2260, 81:18-21.)
                                            5
      Officer White then unsuccessfully attempted to de-escalate the situation,

while Officer Coe interjected requests that Henry approach the police vehicle to

speak with the Officers:4

            Henry: You got a new project house? Really. Don’t come on my
            property.

            Officer White: I’m just asking you a question.

            Henry: What?

            Officer White: So, I understand your concerns, bro.

            Henry: No – No, I just asked him a simple question on why, why is
            lights on the side of my house, and you want to be an asshole.

            Officer White: Okay, I’m not being an asshole.

            Henry: I know you’re not, but both of them, talking about he gonna
            make my house a new project, you gonna run up and find out who I am
            downtown and stuff - make my house a project.

            Officer Coe: Why don’t you just come over here, and we’ll talk about
            it.

            Henry: You know something, I got freedom of speech. I can walk
            anywhere I want to. I haven’t committed no crime. You the one being
            out of control.

            Officer White: Hey, hey.

            Officer Coe: Come over here and we’ll talk.

            Henry: What’s that?


4
  The Parties differ on Coe’s motivation for asking Henry to step closer to the
vehicle, but ultimately Henry remained on his property.
                                           6
Officer White: Can we just explain to you…

Henry: Mm-Hmm..

Officer White: We’re trying to explain to you what - what the issue was,
okay?

Henry: Okay.

Officer White: You’re in an area where there’s quite a few abandoned
houses.

Henry: Okay.

Officer White: And it’s kind of annoying, when like, people are
breaking in…

Henry: Well like I said, I seen lights on the side of my house so I came
out to see – this asshole wanna talk shit.

Officer White: Hold on, hold on. Listen – Listen, the issue wasn’t –
wasn’t that we were shining our light…

Henry: He ain’t have to be rude, though. He was being rude. F- Flat out,
point blank, he was being rude. And that’s unbecoming of him of being
an officer; he’s a plain-out rude person.

Officer White: So I’m not going to be able to explain anything to you
tonight, sir… Huh?

Henry: You know something you can get in your vehicle cuz I can see
you trying to be a asshole too, sarcastically.

Officer Coe: You think he’s an asshole because he’s an officer?

Henry: You are.

Officer Coe: Then come here man, we’ll talk man-to-man.

Henry: You come over here.
                                7
            Officer Coe: Do I have permission to come on your property?

            Henry: No you fucking don’t so get the fuck on!

            Officer Coe: I can stay right here all night.

            Henry: Stay. Dumbass.

            Officer Coe: Sounds good.

            Henry: Motherfucker. You ain’t gonna…what you gonna do to me. I
            ain’t committed no crime. Cite a crime I committed. Cite a crime I
            committed. Cite a crime I committed.

            Officer Coe: C’mon on.

            Henry: What crime have I committed… You come on. You the one
            threatening me.

(Defs.’ Mot., ECF #88-7, Cell Video at 1:21-3:43).

      Officer Coe testified that he saw a light turn on at a neighbor’s home and told

Henry, “I’m just worried about you bothering the neighbors,” (Dep. of Sean Coe,

Mar. 7, 2018, ECF #88-3, 122:16, PgID 1842; Defs.’ Mot., ECF #88-7, Cell Video

at 3:50-52), to which Henry loudly replied, “Fuck you. Ain’t – man – Ain’t no –

nobody bothering nobody… Y’all are the ones bothering people you punk

motherfuckers.” (Defs.’ Mot., ECF #88-7, Cell Video at 3:50-52.) The line of

statements involving the “threat” then resumed:

            Officer Coe: Okay… You done?

            Henry: Are you done?

            Officer Coe: I’m done.
                                             8
            Henry: Well get the fuck on then, bitch. Fuck you…. and your damn
            job motherfucker.

            Officer Coe: Okay.

            Henry: What you – Make my house a project. I want you – You want
            to make my house a special project? Bring it on.

            Officer Coe: Okay.

            Henry: Bring it on.

            Officer Coe: Okay.

            Henry: Then you gonna find out who I am.

            Officer Coe: Okay, is that a threat?

            Henry: Yeah! That’s a – that’s a promise it’s a threat! That’s a promise
            that it’s a threat because I ain’t did no crime… I haven’t committed no
            crime.

(Defs.’ Mot., ECF #88-7, Cell Video at 3:52-4:35).

      At this point, Henry had been walking towards his house from the sidewalk

while still yelling at the Officers. Following Henry’s statement, “…that’s a promise

it’s a threat,” Office Coe exited his vehicle and commenced to approach and arrest

Henry at his front door. (ECF #88-11, Dash Video, Camera 1, at 01:04:49; Coe Dep.,

ECF #88-3, 55:19-56:10; 170:9-19.) Officer Coe grabbed Henry by his shirt, who

pulled away causing the shirt to tear off. (Coe Dep., ECF #88-3, 55:14-18, PgID

1775.) Henry had made it to the doorway where he and Officer Coe continued to

struggle, Henry grasping at the doorframe. (Henige Dep., ECF #88-2, 44:16-20,

                                            9
PgID 1519.) Officer White arrived on the porch to assist Officer Coe, and grabbed

Henry around the torso from behind as he “flailed around,” at which point Officer

Coe issued a single shot of Oleoresin Capsicum spray (“OC-spray”) to Henry’s face.

(White Dep., ECF #88-9, 57:5-58:24, PgID 2231-32; Coe Dep., ECF #88-3, 168:21-

169:6, PgID 1888-89; Defs.’ Mot., ECF #88-7, Dash Video, Camera 1 at 4:47-

4:50).) During the struggle in the doorway, Officer White testified that:

             [Heather Williams] was close [to Henry]. She was pulling at us
             and, you know, pushing a little bit too…I wouldn’t say she was
             actively fighting, not in the same sense [Henry] was…I think I
             got a little bit of the [OC-spray]. I think – I think everybody did.

(White Dep., ECF #88-9, 109:5-15, PgID 2283.)

      Once Officer Coe administered the OC-spray, Officer White testified that

Henry “head-butted” him, and “it took all three of us to get him pried off that door.”

(White Dep., ECF #88-9, 101:12-16, PgID 2275.) Officer White lifted Henry off

the porch and “assisted” him to the ground. (Henige Dep., ECF #88-2, 59:23-60:6;

171:13.) Officer Henige placed Henry’s hands behind his back and handcuffed him.

(Henige Dep., ECF #88-2, 113:18-20, PgID 1660.) Henry was no longer resisting

and suffered a scraped knee. (Henry Dep., Oct. 8, 2017, ECF #88-8, 108:4, PgID

2025.) Henry was informed that he was arrested for threatening an officer, but was

later charged with “Disorderly Conduct and Disorderly Persons” in violation of

Flint Ordinance Section 31-12 and “Resisting Arrest” under Section 31-1. (White



                                             10
Dep., ECF #88-9, 104:3-14, PgID 2278; Henige Dep., ECF #88-2, 115:2-3, PgID

1661.)

      Henry was then transported by Officer White, the only officer in the vehicle,

approximately 2.8 miles to the City of Flint Jail. (Henry Dep., Aug. 13, 2018, ECF

#88-8, 194:2, PgID 2132.) Henry was spitting, wheezing at a high pitch, and rocking

back and forth in the back seat of the police vehicle during the entirety of the ride,

at one point thrashing in seizure-like motions. (Defs.’ Mot., ECF #88-11, Dash

Video, Camera 2, 1:12:53-1:19:15.) Henry claims that he was not provided with

adequate medical care for a seizure he suffered during his transport to the Flint City

Jail. (Id. at 1:16:39-1:17:19). At his deposition, Henry testified that he was unaware

that he had any seizure-like activity until viewing the Dash Video footage. (1st Am.

Compl., ECF #30, ¶62; Henry Dep., Aug. 13, 2013, ECF #88-8, 136:24-137:16.)

Officer White also testified that he was unaware of any seizure until he saw the

footage, nor did he hear any complaints regarding Henry’s handcuffing until after

arriving at the station, when the cuffs were removed. (White Dep., ECF #88-9, PgID

2237-36, 63:6-64:12, 19-25.)

                            III.   STANDARD OF REVIEW

      Summary judgment is appropriate where the moving party demonstrates that

there is no genuine dispute as to any material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). A fact is “material” for purposes of a

                                             11
summary judgment motion where proof of that fact “would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.” Midwest Media Prop., L.L.C. v. Symmes Twp., Ohio, 503

F.3d 456, 469 (6th Cir. 2007) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984)). A dispute over a material fact is genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Rule 56(e) identifies affidavits, depositions, and answers to interrogatories

as appropriate items that may be used to support or oppose summary judgment.”

Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009). “Of course, [the

moving party] always bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of

material fact.” Taft Broadcasting Co. v. United States, 929 F.2d 240, 247 (6th Cir.

1991) (internal quotation marks omitted) (quoting Celotex, 477 U.S. at 323). If this

burden is met by the moving party, the non-moving party’s failure to make a showing

that is “sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial,” will mandate the

entry of summary judgment. Celotex, 477 U.S. at 322. “[A] complete failure of proof

                                             12
concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323.

      “The test is whether the party bearing the burden of proof has presented a jury

question as to each element in the case. The plaintiff must present more than a mere

scintilla of the evidence. To support his or her position, he or she must present

evidence on which the trier of fact could find for the plaintiff.” Davis v. McCourt,

226 F.3d 506, 511 (6th Cir. 2000) (internal citations and quotation marks omitted).

The non-moving party may not rest upon the mere allegations or denials of his

pleadings, but the response, by affidavits or as otherwise provided in Rule 56, must

set forth specific facts which demonstrate that there is a genuine issue for trial. Fed.

R. Civ. P. 56(e). “When the moving party has carried its burden under Rule 56(c),

its opponent must do more than simply show that there is some metaphysical doubt

as to the material facts . . . . Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–

587 (1986) (footnote and internal quotations omitted).

      In making the determination on summary judgment whether there are genuine

issues of material fact for trial, the court must draw all reasonable inferences in favor

of the non-moving party. See Moran v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir.

2015). “‘The central issue is whether the evidence presents a sufficient disagreement

                                              13
to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640, 646 (6th Cir. 2010)

(quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir. 2005)). At the same

time, plaintiff must produce enough evidence to allow a reasonable jury to find in

his favor by a preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he

‘mere possibility’ of a factual dispute is not enough.” Martin v. Toledo Cardiology

Consultants, Inc., 548 F.3d 405, 410 (6th Cir. 2008) (quoting Mitchell v. Toledo

Hosp., 964 F.2d 577, 582 (6th Cir. 1992)). “If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249–50 (internal citations omitted).

      Ultimately, the party who bears the burden of proof must present a jury

question as to each element of the claim. See Davis, 226 F.3d at 511. Plaintiff cannot

meet that burden by relying solely on “[c]onclusory assertions, supported only by

[his or her] own opinions.” Arendale v. City of Memphis, 519 F.3d 587, 560 (6th Cir.

2008). Plaintiff must show probative evidence, based “on more than mere

speculation, conjecture, or fantasy,” to prevail. Id. at 601 (quoting Lewis v. Philip

Morris Inc., 355 F.3d 515, 533 (6th Cir.2004)).

      All evidence submitted in opposition to a motion for summary judgment must

ultimately be capable of being presented in a form that would be admissible at trial:

        The submissions by a party opposing a motion for summary judgment
        need not themselves be in a form that is admissible at trial. Otherwise,
                                               14
        affidavits themselves, albeit made on personal knowledge of the affiant,
        may not suffice, since they are out-of-court statements and might not be
        admissible at trial. See Fed. R. Evid. 801(c), 802. However, the party
        opposing summary judgment must show that she can make good on the
        promise of the pleadings by laying out enough evidence that will be
        admissible at trial to demonstrate that a genuine issue on a material fact
        exists, and that a trial is necessary. Such “‘evidence submitted in
        opposition to a motion for summary judgment must be admissible.’”
        Alpert v. United States, 481 F.3d 404, 409 (6th Cir. 2007) (quoting
        United States Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185,
        1189 (6th Cir.1997)). That is why “‘[h]earsay evidence . . . must be
        disregarded.’” Ibid. It is also the basis of this court’s repeated emphasis
        that unauthenticated documents do not meet the requirements of Rule
        56(e).

CareSource, 576 F.3d at 558-59 (internal citations omitted).

      A court “may not make credibility determinations or weigh the evidence” in

ruling on motion for summary judgment. Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150 (2000).

                                    IV.    ANALYSIS

      Plaintiffs argue that the Officers are not entitled to qualified immunity on their

claims of wrongful arrest, excessive force, and First Amendment retaliation.

Plaintiffs bear the burden of demonstrating that the Officers are not so

entitled. Haynes v. City of Circleville, 474 F.3d 357, 362 (6th Cir. 2007). The Sixth

Circuit recently explained:

             Responding to the many and varied suits brought under § 1983, the
             judiciary recrafted that limited version of the doctrine of qualified
             immunity in an effort to protect public officials “from undue
             interference with their duties and from potentially disabling threats
             of liability.” Elder v. Holloway, 510 U.S. 510, 514, 114 S. Ct. 1019,
                                             15
             127 L.Ed.2d 344 (1994) (quoting Harlow v. Fitzgerald, 457 U.S.
             800, 806, 102 S. Ct. 2727, 73 L.Ed.2d 396 (1982)). We therefore
             no longer “attempt[ ] to locate [the qualified immunity] standard in
             the common law as it existed in 1871,” Ziglar v. Abbasi, ––– U.S.
             ––––, 137 S. Ct. 1843, 1871, 198 L.Ed.2d 290 (2017) (Thomas, J.,
             concurring), but instead attempt to determine whether a defendant,
             by his conduct, “violate[d] clearly established statutory or
             constitutional rights of which a reasonable person would have
             known,” Harlow, 457 U.S. at 818, 102 S. Ct. 2727.

Jackson v. City of Cleveland, 920 F.3d 340, 368 (6th Cir. 2019).

A. Wrongful Arrest

      The Officers' conduct in arresting Henry is protected by qualified immunity

because the Officers did not violate Henry's rights. “In order for a wrongful arrest

claim to succeed under § 1983, a plaintiff must prove that the police lacked probable

cause. A police officer has probable cause if there is a fair probability that the

individual to be arrested has either committed or intends to commit a crime.” Fridley

v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002) (internal quotation and citations

omitted). A police officer determines the existence of probable cause by examining

the facts and circumstances within his knowledge that are sufficient to inform “a

prudent person, or one of reasonable caution,” that the suspect “has committed, is

committing, or is about to commit an offense.” Michigan v. DeFillippo, 443 U.S. 31,

37 (1979). “In general, the existence of probable cause in a § 1983 action presents a

jury question, unless there is only one reasonable determination possible.” Pyles v.

Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995). In Devenpeck v. Alford, 543 U.S. 146,

                                            16
154 (2004), the Supreme Court clarified that the constitutionality of an arrest does

not “depend[] on whether the arresting officer states the reason for the detention and,

if so, whether he correctly identifies a general class of offense for which probable

cause exists.” Moreover, precedent “make[s] clear that an arresting officer's state of

mind (except for the facts that he knows) is irrelevant to the existence of probable

cause.” Id. at 153. “That is to say, his subjective reason for making the arrest need

not be the criminal offense as to which the known facts provide probable

cause…[T]he fact that the officer does not have the state of mind which is

hypothecated by the reasons which provide the legal justification for the officer's

action does not invalidate the action taken as long as the circumstances, viewed

objectively, justify that action.” Id.

      The Officers had probable cause to arrest Henry for the ordinance violation

with which he was later charged, Section 31-12(a)(5), Disorderly Conduct and

Disorderly Persons, which states in relevant part:

             (a) A person is a disorderly person if the person does any of the
             following:
                   …..

             (5) Persists in disturbing the public peace and quiet by loud or
             aggressive conduct, having once been clearly informed by persons
             affected that he is in fact unreasonably causing such a disturbance,
             provided, however, that notice need not be given when such persons
             affected reasonably believe that to do so would constitute a risk to their
             personal safety.

Flint City Code of Ordinances, §31-12(a)(5).
                                             17
      The Officers had probable cause to arrest Henry for the ordinance violation

with which he was later charged, Section 31-12, Disorderly Conduct and Disorderly

Persons. The Parties do not dispute that Henry was yelling outside in his front yard

at 1 a.m., thus satisfying the element of the violation that Henry’s conduct could

satisfy – “disturbing the public peace and quiet by loud or aggressive conduct.” Ord.

§31-12(a)(5). Plaintiff Henry indeed admits that that he was “talking with a loud

voice” and that his neighborhood is like an “echo-chamber:”

             Q (Defense Attorney Guss): Would you admit yelling and swearing at
             1:00 in the morning in a residential area is a disturbance?
             …

             A (Henry): I wasn’t yelling like that, but, yes, yelling and disturbing
             like arargh, like that’s yelling and disturbing. The way I was, I was
             talking with a loud voice, which I do all the time as you can see in here,
             and right by my house is like an echo chamber, okay. If you’re ever –
             You’ve never been by my house because you stay out here, but it’s an
             echo chamber.

             Q: Okay. So your yelling or your loud voice with all the swearing would
             be like an echo chamber in your residential neighborhood?

             A: Yeah.

(Henry Dep., Oct. 10, 2017, ECF #88-8, 88:1-14, PgID 2005.)

      The ordinance also requires the violator to be “clearly informed by persons

affected that he is in in fact causing such a disturbance…” Id. Defendants argue that

this element is fulfilled by the Officer Coe telling Henry that he is concerned that




                                             18
Henry is disturbing the neighbors. Indeed, Coe saw a light turn on at a nearby

neighbor’s home during the course of the verbal discord.

      To reiterate, see Section II, Facts, pp. 6-7, supra, Officer White had tried time

and again to calm down Henry and explain the police concerns about the area where,

in the middle of the night, they have been directed by a citizen to look for a felon –

an area with quite a few abandoned houses where people had been breaking in.

Plaintiff Henry’s response was to call an officer “this asshole,” and Officer White

interjected, saying “hold on, hold on,” trying to explain the issue. However, White

could not have a conversation with Henry and asked him: “So I’m not going to be

able to explain anything to you tonight, sir…?” but Henry still was not willing to de-

escalate. To the contrary, Plaintiff Henry responded by calling Officer White an

“asshole,” Officer Coe a “dumbass,” called them both “motherfuckers,” and directed

them to “get the fuck on!” After, Officer Coe said, “I’m done,” in response to Henry

asking, “Are you done?” Plaintiff Henry then replied: “Well, get the fuck on then,

bitch. Fuck you…and your damn job, motherfucker.” Supra, pp. 8-9. The Officers’

job at that time, that Henry’s tirade was interfering with, was to find and arrest the

wanted felon that the citizen in their car had stated was in that venue.

      Henry continued: “Bring it on…Then you gonna find out who I am!” Officer

Coe responded: “Okay, is that a threat?” Henry answered: “Yeah! That’s a promise

it’s a threat! That’s a promise it’s a threat because I ain’t did no crime!” At that point,

                                               19
the Officers construed Henry’s threat speech as a threat to them and their continuing

investigation seeking a wanted felon. Although Plaintiff Henry was walking towards

his house, he was still yelling at one a.m. in that neighborhood, verbalizing a threat

and the Officers did not know whether the highly agitated Plaintiff had firearms in

the house: – a highly agitated person retreating into his residence can be reasonably

seen as a dangerous situation. (See Dep. of Deputy Chief Devon Bernritter, June 21,

2018, ECF #88-10, PgID 2392, 73:14-21.)

      Therefore, the Officers had probable cause to arrest Henry for violating

Section 31-12(a)(5) (“…disturbing the public peace and quiet by loud or aggressive

conduct…), and there was no violation of his constitutional rights, despite any

statement that Henry was under arrest for “threatening an officer” and charged with

an infraction of Section 31-12 after-the-fact.5 See Devenpeck, 543 U.S. at 154.

B. Excessive Force

      Plaintiffs make several allegations regarding the Officers’ use of excessive

force in violation of the Fourth Amendment, including the use of OC-spray on

Henry, Williams’ incidental contact with the OC-spray used on Henry, the failure to



5
  The Parties spend much time discussing the content and accuracy of Officer Coe’s
incident report and all three Officers’ Internal Affairs reports. However, according
to the undisputed facts and viewing those disputed in the light most favorable to
Henry, any inconsistency between these reports and Henry’s mobile phone video are
inapposite to whether the Officers had probable cause to arrest Henry for violating
Section 31-12 and whether excessive force was used.
                                             20
loosen Henry’s handcuffs, and the failure to provide medical care when Henry

allegedly had a seizure while being transported.

      1. Use of OC-Spray

      Whether the three Officers violated Henry’s right to be free from excessive

force is a question that must be analyzed under an “objective reasonableness”

standard. Graham v. Connor, 490 U.S. 386, 395 (1989). This standard requires

courts to consider “the facts and circumstances of each particular case, including the

severity of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.” Id. at 396 (citation omitted).

      The general consensus among Sixth Circuit caselaw is that officers cannot use

force, including pepper spray, on a detainee who has been subdued, is not told he is

under arrest, or is not resisting arrest. Grawey v. Drury, 567 F.3d 302, 314 (6th Cir.

2009). But that was clearly not the case with Henry. There is no genuine issue of

material fact that Henry was resisting arrest when Officer Coe made the decision to

use the OC-spray. Henry’s alleged crime was not severe; he was ultimately charged

with disturbing the peace. He was, however, threatening the Officers’ and his own

safety by struggling to evade Officer Coe, having been told to put his hands behind

his back four times in total (Ex. G, Video at 4:38, 5:15; 5:24; 5:28), and attempting

to retreat inside his house when Officers Coe and White were making an effort to

                                              21
arrest him. All three Officers and Williams testified that Henry was resisting arrest.

(Coe Dep. at 15:19-22; 51:21-25; 55:14-18; 126:20-22; Henige Dep. at 43:14-16;

44:16-20; White Dep. at 101:12-16; Williams Dep., ECF #88-15, 60:23-25, PgID

2469.) Henry’s video footage indicates he was resisting arrest. (Defs.’ Mot., Ex. G.,

Henry Video, 4:39-5:20.) It was not until after Officer Coe used the OC-spray that

the Officers were able to move Henry off the porch, handcuff him, and place him

under arrest.

      Moreover, the Officers did not violate Plaintiff Heather William’s

constitutional rights. There is no allegation that the OC-spray was directed at

Williams. Williams testified at her deposition that she was not exposed to much

spray, her eyes bothered her “a little” afterwards, and admitted that she was in close

proximity to Henry and the Officers yet did not try to move away. (Williams Dep.,

ECF #88-15, 66:21-25, PgID 2475, 76:1-8, PgID 2485.) This inadvertent spraying

of Williams when Officer Coe issued one spray to Henry did not violate Williams’

Fourth Amendment rights. See Wilkins v. City of Royal Oak, No. 04-cv-73276, 2005

U.S. Dist. Lexis 42474, at *27-28 (E.D. Mich. Aug. 17, 2005) (“Defendants'

inadvertent and ‘light’ pepper-spraying of Tyeesha Emerson while they were

pepper-spraying Carvel Wilkins did not violate Tyeesha Emerson's Fourth

Amendment rights.”).




                                             22
      2. Handcuffing Claim

      The Officers are entitled to qualified immunity regarding the application of

the handcuffs as well. The Fourth Amendment prohibits unduly tight or excessively

forceful handcuffing during the course of a seizure. Morrison v. Bd. of Tr. of Green

Twp., 583 F.3d 394, 400 (6th Cir. 2009). This right was “clearly established” for

qualified immunity purposes at the time of Henry’s arrest. Id. at 401. In order for a

handcuffing claim to survive summary judgment, a plaintiff must offer sufficient

evidence to create a genuine issue of material fact that: (1) he or she complained that

the handcuffs were too tight; (2) the officer ignored those complaints; and (3) the

plaintiff experienced “some physical injury” resulting from the handcuffing. Id.

(citing Lyons v. City of Xenia, 417 F.3d 565, 575–76 (6th Cir. 2005)).

      Officer White testified that Henry did not complain about the handcuffs in the

police vehicle. Officer White did not recall Henry complaining about the handcuffs

until they arrived at the station – which were then removed – contrary to Plaintiff’s

characterization of White’s testimony. (White Dep., ECF #88-9, 62:14-24, 64:17-

25, PgID 2236, 2238; Pls.’ Resp., ECF #104, PgID 3548.) Miller v. Sanilac Cnty.,

606 F.3d 240, 252 (6th Cir. 2010) (“The District Court properly concluded that

Deputy Wagester did not use excessive force in handcuffing Miller because Miller

did not complain about the handcuffs until they arrived at the jail, at which point

they were removed.”).

                                             23
      There was evidence that Henry complained about the handcuffs before he and

Officer White departed for the jail, while Officer White was still outside the vehicle

taking Henry’s information. Henry can be heard on the Dash Video making a

statement in the back seat of the car that “the thing is cutting into…my hand.” (Def.’s

Mot., ECF #88-11, Ex. K, 1:10:13, 1:11:18.) The test is whether an officer's conduct

is objectively unreasonable. Lyons at 575–76. Even if Officer White heard the

“cutting into…my hand” statement from outside the vehicle, it is reasonable that he

would not appreciate that this statement would require him to bring another officer

over to check the tightness before driving Plaintiff the very short distance to the jail.

Officer White was alone in taking the large, resisting Plaintiff to the station: the other

two officers were with the cooperating citizen in the back of their car. While Henry

testified that there were wounds on his wrists that took three weeks to heal, his claim

that he had photos of the alleged wrist injuries was not substantiated: no such photos

were included among the exhibits to this Motion, nor have any been produced to

Counsel for either Party. (See Henry Dep., Oct. 10, 2017, ECF #88-8, 99:15-100:5,

106:18-22, PgID 2016-17, 2023.) While the incident report taken by Officer Bigelow

from Plaintiff five days after the arrest stated that Henry indicated a sore left wrist,

Officer Bigelow noted only a scrape on Henry’s knee, but he did not see any wrist

injuries. (Defs.’ Mot., ECF #88-18, PgID 2514.)




                                               24
       Therefore, given the single in-car statement about his tight handcuffs, his short

trip to the jail, and his failure to include the photos, the Court concludes that Plaintiff

Henry’s police misconduct-excessive force handcuffing allegation does not survive

summary judgment.

       3. Failure to Provide Medical Care

       Henry also claims that he suffered a seizure in the back of the police vehicle

while Officer White was transporting him to the jail. Assuming arguendo that the

Fourth Amendment standard applies, as the Sixth Circuit in Esch v. Cty. of Kent, 699

F. App'x 509, 514 (6th Cir. 2017) did, the claim would fail. Officer White testified

that he had no knowledge of the alleged seizure at the time. He was the only officer

in the vehicle transporting Plaintiff Henry and, as the driver, he was not watching

the back of the car, which was dark. Henry did not inform Officer White, the other

Officers, or any jail personnel of a seizure or possibility of a seizure before, during,

or after the fact. Henry also testified that he was not aware he had a seizure until he

subsequently saw the Dash Video footage, so he could not have requested medical

assistance from Officer White that White ignored. (Henry Dep., Oct. 10, 2017, ECF

#88-8, 136:24-137:16.) It is also worth noting that Henry has never been diagnosed

with a seizure disorder, sought treatment for a seizure disorder, or been prescribed

anti-seizure medications, before or after the incident at issue. (Id.)




                                               25
      Accordingly, the Court finds that there was no violation of Henry’s Fourth

Amendment rights for failure to provide medical care.

C. First Amendment Retaliation

      Because the Officers had probable cause to arrest Henry for disorderly

conduct, there was no violation of his First Amendment rights. Therefore, the

Officers are entitled to qualified immunity.

      To establish a retaliatory arrest claim, a plaintiff must prove: (1) engagement

in protected conduct; (2) an adverse action; and (3) a causal connection between

elements one and two – that is, the adverse action was motivated at least in part by

the plaintiff’s protected conduct. Kennedy v. City of Villa Hills, Ky., 635 F.3d 210,

217-218 (6th Cir. 2011). Once the plaintiff “raises an inference that the defendant’s

conduct was motivated in part by plaintiff’s protected activity, the burden shifts” to

the defendant to show that he “would have taken the same action in the absence of

the protected activity.” Id. at 218-19. Once Plaintiff Henry made “threats,” the issue

becomes whether the threats were of violence or merely to file a complaint

“downtown” of some sort in response to Officer Coe’s comment regarding the

“special project.” However, Henry’s continued loud conversation at one a.m.,

disturbing the neighborhood and interrupting the Officers’ investigation, crossed the




                                               26
line from protected First Amendment speech.6 This prompted Officer Coe to exit his

police vehicle and commence Henry’s arrest. Henry had made the “promise” of a

threat, and Officer Coe told Henry that was he being arrested for threatening a police

officer. On the other hand, a reasonable juror could conclude that Officer Coe’s

actions were motivated in part by Henry’s protected speech, thus establishing the

elements of a First Amendment retaliation claim.

      However, the Supreme Court in Reichle v. Howards, 566 U.S. 658, 665 (2012)

made it clear that the Officers remain entitled to qualified immunity because the

right to be free from a retaliatory arrest that is otherwise supported by probable cause

is not clearly established:

             Howards contends that our cases have “settled” the rule that, “‘as a
             general matter[,] the First Amendment prohibits government
             officials from subjecting an individual to retaliatory actions’” for his
             speech. But we have previously explained that the right allegedly
             violated must be established, “‘not as a broad general proposition,’”
             but in a “particularized” sense so that the “contours” of the right are
             clear to a reasonable official. Here, the right in question is not the
             general right to be free from retaliation for one's speech, but the
             more specific right to be free from a retaliatory arrest that is
             otherwise supported by probable cause. This Court has never held
             that there is such a right.




6
  See King v. Ambs, 519 F.3d 607, 615 (6th Cir. 2008) (“[Plaintiff] repeatedly
interfered with an ongoing criminal investigation….[I]t is clear that [plaintiff] was
arrested for the act of disrupting the officer’s investigation, and not for the content
of his speech.”).
                                              27
(internal citations omitted) (emphasis added). See also Marshall v. City of

Farmington Hills, 693 F. App’x 417, 425-427 (6th Cir. 2017) (affirming qualified

immunity from retaliatory arrest claim where right was not clearly established if

probable cause existed).

      Plaintiffs have provided no argument that Reichle does not govern here.

All of the authority cited by Plaintiffs pre-date Reichle, which clearly contradicts

Plaintiffs’ argument that the Court must consider the motives of the Officers

where probable cause otherwise existed to arrest to Henry in a qualified immunity

analysis. Therefore, the Officers are entitled to qualified immunity on Count III

because Plaintiffs have not demonstrated that the Officers violated a clearly

established constitutional right.

                                    V.   CONCLUSION

      Based on the reasons stated above, the Court GRANTS Defendants Michael

Henige, Nikolas White, and Sean Coe’s Motion for Summary Judgment.

SO ORDERED.                                    s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Court Judge

Date: June 20, 2019




                                             28
